DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                FOURTH DISTRICT

                     CITY OF WEST PALM BEACH,
                              Appellant,

                                      v.

              SCHOOL BOARD OF PALM BEACH COUNTY,
               a political subdivision of the State of Florida,
                                  Appellee.

                                No. 4D18-183

                            [January 23, 2019]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Lisa S. Small, Judge; L.T. Case No. 50-2013-CA-010144-
XXXX-MB AH.

  Douglas N. Yeargin and Anthony M. Stella, West Palm Beach, for
appellant.

    Sean Fahey of the Office of General Counsel, SBPBC, West Palm Beach,
for appellee.

  Steven L. Brannock of Brannock & Humphries, Tampa, for Amicus
Curiae Florida Stormwater Association.

  Susan M. Seigle of Alvarez Winthrop Thompson & Storey, P.A.,
Gainesville, and Walter Harvey of Miami-Dade County School Board,
Miami, for Amicus Curiae Miami-Dade County School Board.

PER CURIAM.

   Affirmed. See City of Gainesville v. Fla. Dep’t of Transp., 920 So. 2d 53
(Fla. 1st DCA 2005); City of Key West v. Fla. Keys Cmty. College, 81 So. 3d
494 (Fla. 3d DCA 2012).

CONNER and KLINGENSMITH, JJ., and ROBY, WILLIAM, L., Associate Judge,
concur.

                            *          *          *
Not final until disposition of timely filed motion for rehearing.




                               2